DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 July and 14 October 2019 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Referring to claims 1 and 19, the claims define that the second direction is opposite from the first direction.  As the term “boustrophedonic flight pattern” includes a back-and-forth pattern, the flight pattern naturally contains two directions that are opposite to the other.  It cannot be determined with certainty if the claim is attempting to provide a definition for “boustrophedonic” or if the claim is 
For claims 3 and 5, they define differing orientations of the flight pattern.  As claim 1 defines that the UAV does not rotate, it is unclear what orientation is being modified.  
With reference to claim 4, it defines a “fixed field of view”.  It cannot be determined with certainty if the fixed nature is intended to define the camera angle remaining static relative to the UAV movement or that the focus length remains static. 
The other remaining dependent claims, 2, 6-13 and 19 are rejected based on their dependency to a rejected claim.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bouffard, et al. (U.S. Patent Publication No. 2017/0334559) in view of Millin, et al. (U.S. Patent Publication No. 2018/0218533).
With reference to claim 1, Bouffard discloses an unmanned autonomous vehicle (UAV) assessment system for imaging a structure for three-dimensional model generation, comprising: at least one tilt-adjustable camera to capture images of a structure at multiple locations and at multiple angles during an implemented flight pattern (see para. 0037, gimbaled camera equivalent to tilt; see para. 0028, flight pattern); a flight pattern control system to cause the UAV to navigate a multi-pass boustrophedonic flight pattern relative to the structure that includes at least one bidirectional pass during which the UAV is instructed to fly in a first direction and then in a second direction opposite the first direction (see Fig. 3, #300, Figs. 1A and 1B, 2F, opposite direction).  Bouffard does not explicitly disclose the remaining limitations.  
A teaching from Millin discloses an imaging system to: adjust a tilt angle of the camera upward to capture a first structure-facing image of the structure during an approach portion of a first 
It is also noted that Bouffard does not explicitly disclose that the flight includes “without rotating the UAV”.   It is the combination of Bouffard and Millin that logically extends to cover this element.  Millin discloses that a UAV is capable of a similar flight pattern as shown in Bouffard.  Thus, as the UAV is a four-rotor apparatus, rotation is not necessary when the camera is gimbaled.   Furthermore, when Fig. 6 of Millin is read into the flight patterns disclosed by the prior art of record, it would have been obvious to one of ordinary skill in the art that the camera moves independent of the orientation of the UAV, and for that reason, the rotation of the UAV is not necessary.    It is considered obvious to one of ordinary skill in the art that the UAV may or may not rotate during its flight pattern and imaging process.  

Referring to claim 3, Bouffard further teaches wherein the crisscross boustrophedonic flight pattern comprises a first boustrophedonic flight pattern at a first elevation and first orientation and a second boustrophedonic flight pattern at the first elevation and a second orientation at an angle relative to the first orientation (see Fig. 1A and 1B). 
With reference to claim 4, Bouffard further discloses wherein the first elevation of the first and second boustrophedonic flight patterns is selected to capture scan data with functionally equivalent resolution for each location relative to the structure at a fixed field of view (see para. 0093, focal length and resolution needs to be consistent to stitch images together).  
With regards to claim 5, Bouffard further teaches wherein the first boustrophedonic flight pattern comprises a first set of passes over the structure at the first orientation (see Fig. 1A and 1B), wherein the second boustrophedonic flight pattern comprises a second set of passes over the structure at the second orientation (see Fig. 1A and 1B).    
Regarding claims 6-8, the claimed limitations are taught by Figs. 1A and 1B of Bouffard. 
For claim 9, Bouffard further discloses wherein each pass of the boustrophedonic flight pattern is connected to a neighboring pass via a rounded pass-offset portion (see Fig. 2F).
Regarding claims 10 and 11, the type of offset portion with which each pass is connected is considered an obvious design choice to one of ordinary skill in the art when motivated by the desire to connect different passes of a boustrophedonic flight pattern.
For claim 12, Bouffard further teaches wherein at least some of the passes of each of the first and second sets of passes include a beginning portion and an end portion (see Figs. 1A and IB), the beginning portion offsetting the UAV relative toan immediately prior pass and the end portion being substantially paraMel to at least a portion of the immediately prior pass (see Figs. 1A, 1B and 2F).

Independent claims 14 and 19 are rejected based on the citations and reasoning provided above for claim 1.  
Claims 15, 17 and 20 are rejected based on the reasoning and citations provided above for claim 13.
Claim 16 is similar to claim language of claim 1, and is therefore rejected based on the citations and reasoning provided for the similar limitations of claim 1.  
	Referring to claim 18, Bouffard further discloses wherein the scan data comprises infrared images captured by an infrared light camera (see para. 0028).  

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663